Name: 2014/675/EU: Council Decision of 25 September 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to AnnexÃ II of the EEA Agreement
 Type: Decision
 Subject Matter: international affairs;  agricultural policy;  means of agricultural production;  European construction;  information technology and data processing;  marketing
 Date Published: 2014-09-27

 27.9.2014 EN Official Journal of the European Union L 283/47 COUNCIL DECISION of 25 September 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex II of the EEA Agreement (2014/675/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 43(2), 114(1) and 168(4)(b) in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) ('the EEA Agreement') entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex II to the EEA Agreement. (3) Annex II to the EEA Agreement contains specific provisions and arrangements concerning technical regulations, standards, testing and certification. (4) Regulation (EC) No 1107/2009 of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (5) Commission Implementing Regulation (EU) No 540/2011 (4) is to be incorporated into the EEA Agreement. (6) Commission Implementing Regulation (EU) No 541/2011 (5) is to be incorporated into the EEA Agreement. (7) Commission Regulation (EU) No 544/2011 (6) is to be incorporated into the EEA Agreement. (8) Commission Regulation (EU) No 545/2011 (7) is to be incorporated into the EEA Agreement. (9) Commission Regulation (EU) No 546/2011 (8) is to be incorporated into the EEA Agreement. (10) Commission Regulation (EU) No 547/2011 (9) is to be incorporated into the EEA Agreement. (11) Commission Implementing Regulation (EU) No 844/2012 (10) is to be incorporated into the EEA Agreement. (12) Commission Regulation (EU) No 283/2013 (11) is to be incorporated into the EEA Agreement. (13) Commission Regulation (EU) No 284/2013 (12) is to be incorporated into the EEA Agreement. (14) Regulation (EC) No 1107/2009 repeals Council Directives 79/117/EEC (13) and 91/414/EEC (14), which are incorporated into the EEA Agreement and which are consequently to be repealed under the EEA Agreement. (15) Regulation (EU) No 283/2013 repeals Regulation (EU) No 544/2011, which is incorporated into the EEA Agreement and which is consequently to be repealed under the EEA Agreement. (16) Regulation (EU) No 284/2013 repeals Regulation (EU) No 545/2011, which is incorporated into the EEA Agreement and which is consequently to be repealed under the EEA Agreement. (17) Annex II to the EEA Agreement should therefore be amended accordingly. (18) The position of the Union within EEA Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, within the EEA Joint Committee on the proposed amendment to Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 September 2014. For the Council The President F. GUIDI (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (OJ L 309, 24.11.2009, p. 1). (4) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (5) Commission Implementing Regulation (EU) No 541/2011 of 1 June 2011 amending Implementing Regulation (EU) No 540/2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 187). (6) Commission Regulation (EU) No 544/2011 of 10 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the data requirements for active substances (OJ L 155, 11.6.2011, p. 1). (7) Commission Regulation (EU) No 545/2011 of 10 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the data requirements for plant protection products (OJ L 155, 11.6.2011, p. 67). (8) Commission Regulation (EU) No 546/2011 of 10 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards uniform principles for evaluation and authorisation of plant protection products (OJ L 155, 11.6.2011, p. 127). (9) Commission Regulation (EU) No 547/2011 of 8 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards labelling requirements for plant protection products (OJ L 155, 11.6.2011, p. 176). (10) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). (11) Commission Regulation (EU) No 283/2013 of 1 March 2013 setting out the data requirements for active substances, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 93, 3.4.2013, p. 1). (12) Commission Regulation (EU) No 284/2013 of 1 March 2013 setting out the data requirements for plant protection products, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 93, 3.4.2013, p. 85). (13) Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (OJ L 33, 8.2.1979, p. 36.) (14) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1). DRAFT DECISION OF THE EEA JOINT COMMITTEE No .../2014 of amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1) is to be incorporated into the EEA Agreement. (2) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (2), as corrected by OJ L 26, 28.1.2012, p. 38, is to be incorporated into the EEA Agreement. (3) Commission Implementing Regulation (EU) No 541/2011 of 1 June 2011 amending Implementing Regulation (EU) No 540/2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (3) is to be incorporated into the EEA Agreement. (4) Commission Regulation (EU) No 544/2011 of 10 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the data requirements for active substances (4) is to be incorporated into the EEA Agreement. (5) Commission Regulation (EU) No 545/2011 of 10 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the data requirements for plant protection products (5) is to be incorporated into the EEA Agreement. (6) Commission Regulation (EU) No 546/2011 of 10 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards uniform principles for evaluation and authorisation of plant protection products (6) is to be incorporated into the EEA Agreement. (7) Commission Regulation (EU) No 547/2011 of 8 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards labelling requirements for plant protection products (7) is to be incorporated into the EEA Agreement. (8) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (8) is to be incorporated into the EEA Agreement. (9) Commission Regulation (EU) No 283/2013 of 1 March 2013 setting out the data requirements for active substances, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (9) is to be incorporated into the EEA Agreement. (10) Commission Regulation (EU) No 284/2013 of 1 March 2013 setting out the data requirements for plant protection products, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (10) is to be incorporated into the EEA Agreement. (11) Regulation (EC) No 1107/2009 repeals Council Directives 79/117/EEC (11) and 91/414/EEC (12), which are incorporated into the EEA Agreement and which are consequently to be repealed under the EEA Agreement. (12) Regulation (EU) No 283/2013 repeals Regulation (EU) No 544/2011, which is incorporated into the EEA Agreement and which is consequently to be repealed under the EEA Agreement. (13) Regulation (EU) No 284/2013 repeals Regulation (EU) No 545/2011, which is incorporated into the EEA Agreement and which is consequently to be repealed under the EEA Agreement. (14) Annex II to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Chapter XV of Annex II to the EEA Agreement shall be amended as follows: 1. The following is inserted after point 12zzo (Commission Decision 2013/204/EU): 13. 32009 R 1107: Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (OJ L 309, 24.11.2009, p. 1). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptations: (a) The EFTA States shall be free to limit access to their markets of plant protection products containing active substances approved in accordance with Council Directive 91/414/EEC or the Transitional measures in Article 80 of Regulation (EC) No 1107/2009. (b) The EFTA States, with the exception of Liechtenstein, may be rapporteur Member State  and co-rapporteur . (c) The following shall be added to Article 18: The allocation of evaluation of active substances to an EFTA State according to Article 18(f) is subject to consent from that State.  (d) The following shall be added to Articles 37(4) and 42(2): For the EFTA States the time limit of 120 days shall at the earliest run from the date when the Act of approval of the active substances contained in the plant protection product is incorporated into the present Agreement.  (e) The following shall be added to Article 47(3): For the EFTA States the time limit of 120 days shall at the earliest run from the date when the Act of approval of the active substances contained in the low-risk plant protection product is incorporated into the present Agreement.  (f) The following shall be added to Article 48: The EFTA States may limit access to their markets of plant protection products containing genetically modified organisms, when measures to restrict or prohibit those organisms have been taken according to Article 23 of Directive 2001/18/EC, as adapted by this Agreement.  (g) Article 49 shall not apply to Liechtenstein. (h) Article 80(6) shall be replaced by the following: Plant protection products authorized in accordance with national provisions applicable at the time of authorization may continue to be placed on the market until the plant protection product has been risk assessed according to Regulation (EU) No 1107/2009.  (i) The following shall be added to Zone A  North  in Annex I: Iceland, Norway  (j) The following shall be added to Zone B  Centre  in Annex I: Liechtenstein  13a. 32011 R 0540: Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1), as corrected by OJ L 26, 28.1.2012, p. 38, as amended by:  32011 R 0541: Commission Implementing Regulation (EU) No 541/2011 of 1 June 2011 (OJ L 153, 11.6.2011, p. 187). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptation: The EFTA States shall be free to limit access to their markets of plant protection products containing active substances approved in accordance with Council Directive 91/414/EEC or the Transitional measures in Regulation (EC) No 1107/2009 Article 80. 13b. 32011 R 0544: Commission Regulation (EU) No 544/2011 of 10 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the data requirements for active substances (OJ L 155, 11.6.2011, p. 1). 13c. 32011 R 0545: Commission Regulation (EU) No 545/2011 of 10 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the data requirements for plant protection products (OJ L 155, 11.6.2011, p. 67). 13d. 32011 R 0546: Commission Regulation (EU) No 546/2011 of 10 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards uniform principles for evaluation and authorisation of plant protection products (OJ L 155, 11.6.2011, p. 127). 13e. 32011 R 0547: Commission Regulation (EU) No 547/2011 of 8 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards labeling requirements for plant protection products (OJ L 155, 11.6.2011, p. 176). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptations: (a) The following shall be added to the list under the title RSh 1  in point 1.1. of Annex II: IS: EitraÃ ° Ã ­ snertingu viÃ ° augu. NO: Giftig ved Ã ¸yekontakt.  (b) The following shall be added to the list under the title RSh 2  in point 1.1. of Annex II: IS: Getur valdiÃ ° ljÃ ³snÃ ¦mingu. NO: Kan gi overfÃ ¸lsomhet for sollys/UV-strÃ ¥ling.  (c) The following shall be added to the list under the title RSh 3  in point 1.1. of Annex II: IS: EfniÃ ° brennir hÃ ºÃ ° og augu Ã ­ snertingu viÃ ° gufu og veldur kali Ã ­ snertingu viÃ ° vÃ ¶kva. NO: Kontakt med damp virker etsende pÃ ¥ hud og Ã ¸yne, og kontakt med vÃ ¦ske gir frostskade.  (d) The following shall be added to the list in point 1 of Annex III: IS: MengiÃ ° ekki vatn meÃ ° efninu eÃ °a Ã ­lÃ ¡ti Ã ¾ess. (HreinsiÃ ° ekki bÃ ºnaÃ ° nÃ ¡lÃ ¦gt yfirborÃ °svatni/Koma skal Ã ­ veg fyrir aÃ ° mengun verÃ °i meÃ ° afrennsli frÃ ¡ bÃ ¦jarhlÃ ¶Ã °um og vegum.) NO: UnngÃ ¥ forurensning av vannmiljÃ ¸et med produktet eller emballasjen. (Ikke rengjÃ ¸r spredeutstyr nÃ ¦r overflatevann/unngÃ ¥ forurensning via avrenning fra gÃ ¥rdsplasser og veier).  (e) The following shall be added to the list under the title SPo 1  under the title Specific Provisions  in point 2.1 of Annex III: IS: Ef efniÃ ° kemst Ã ­ snertingu viÃ ° hÃ ºÃ ° skal fyrst hreinsa Ã ¾aÃ ° af meÃ ° Ã ¾urrum klÃ ºt og skola sÃ ­Ã °an hÃ ºÃ °ina meÃ ° miklu vatni. NO: Etter kontakt med huden, fjern fÃ ¸rst produktet med en tÃ ¸rr klut, og vask deretter med mye vann.  (f) The following shall be added to the list under the title SPo 2  under the title Specific Provisions  in point 2.1 of Annex III: IS: Ã voiÃ ° allan hlÃ ­fÃ °arfatnaÃ ° aÃ ° lokinni notkun. NO: Vask alt personlig verneutstyr etter bruk.  (g) The following shall be added to the list under the title SPo 3  under the title Specific Provisions  in point 2.1 of Annex III: IS: ForÃ °ist innÃ ¶ndun reyks eftir aÃ ° kveikt hefur veriÃ ° Ã ­ efninu og yfirgefiÃ ° Ã ¾egar Ã ­ staÃ ° svÃ ¦Ã °iÃ ° sem er til meÃ °hÃ ¶ndlunar. NO: Pust ikke inn rÃ ¸yken etter at produktet har antent, og forlat det behandlede omrÃ ¥det Ã ¸yeblikkelig.  (h) The following shall be added to the list under the title SPo 4  under the title Specific Provisions  in point 2.1 of Annex III: IS: Opna skal Ã ­lÃ ¡tiÃ ° utanhÃ ºs og viÃ ° Ã ¾urr skilyrÃ °i. NO: Beholderen skal Ã ¥pnes utendÃ ¸rs og under tÃ ¸rre forhold.  (i) The following shall be added to the list under the title SPo 5  under the title Specific Provisions  in point 2.1 of Annex III: IS: LoftrÃ ¦sta skal Ã ºÃ °uÃ ° svÃ ¦Ã °i/grÃ ³Ã °urhÃ ºs (vandlega/eÃ °a Ã ­ tilgreindan tÃ ­ma/Ã ¾ar til Ã ºÃ °inn hefur Ã ¾ornaÃ °) Ã ¡Ã °ur en fariÃ ° er Ã ¾angaÃ ° inn aftur. NO: De behandlede omrÃ ¥der/veksthus ventileres (grundig/eller angivelse av tid/inntil produktet har tÃ ¸rket) fÃ ¸r man oppholder seg der igjen.  (j) The following shall be added to the list under the title SPe 1  in point 2.2 of Annex III: IS: Til aÃ ° vernda grunnvatn/jarÃ °vegslÃ ­fverur skal ekki nota Ã ¾etta eÃ °a annaÃ ° efni sem inniheldur (tilgreiniÃ ° virkt efni eÃ °a flokk virkra efna eftir Ã ¾vÃ ­ sem viÃ ° Ã ¡) lengur eÃ °a oftar en (tilgreiniÃ ° hversu lengi eÃ °a oft mÃ ¡ nota efniÃ °). NO: For Ã ¥ beskytte (grunnvannet/jordlevende organismer) mÃ ¥ dette produktet eller andre produkter som inneholder (angi navnet pÃ ¥ virksomt stoff eller gruppe av virksomme stoffer) kun brukes/ikke brukes mer enn (angi tidsperiode eller antall behandlinger).  (k) The following shall be added to the list under the title SPe 2  in point 2.2 of Annex III: IS: Til aÃ ° vernda grunnvatn/vatnalÃ ­fverur skal ekki nota Ã ¾etta efni (Ã ¡ tilgreinda jarÃ °vegsgerÃ ° eÃ °a viÃ ° tilgreindar aÃ °stÃ ¦Ã °ur). NO: For Ã ¥ beskytte (grunnvannet/vannlevende organismer) mÃ ¥ dette produktet ikke brukes (pÃ ¥ beskrevet jordtype eller under beskrevne forhold).  (l) The following shall be added to the list under the title SPe 3  in point 2.2 of Annex III: IS: Til aÃ ° vernda vatnalÃ ­fverur/plÃ ¶ntur utan markhÃ ³ps/liÃ °dÃ ½r utan markhÃ ³ps/skordÃ ½r mÃ ¡ ekki nota efniÃ ° nÃ ¦r Ã ³rÃ ¦ktuÃ °u landi/yfirborÃ °svatni en (tilgreind breidd svÃ ¦Ã °is sem er Ã ³heimilt aÃ ° Ã ºÃ °a). NO: For Ã ¥ beskytte (vannlevende organismer/viltlevende planter/insekter/leddyr) mÃ ¥ dette produktet ikke brukes nÃ ¦rmere enn (angi avstand) fra (overflatevann/kantvegetasjon).  (m) The following shall be added to the list under the title SPe 4  in point 2.2 of Annex III: IS: Til aÃ ° vernda vatnalÃ ­fverur/plÃ ¶ntur utan markhÃ ³ps mÃ ¡ ekki nota efniÃ ° Ã ¡ malbikaÃ °, steinsteypt, hellulagÃ °t eÃ °a malarboriÃ ° yfirborÃ ° eÃ °a vegi (jÃ ¡rnbrautarspor) eÃ °a Ã ¶nnur svÃ ¦Ã °i Ã ¾ar sem hÃ ¦tt er viÃ ° afrennsli Ã ºt Ã ­ umhverfiÃ °. NO: For Ã ¥ beskytte (vannlevende organismer/viltlevende planter) mÃ ¥ dette produktet ikke brukes pÃ ¥ harde overflater som asfalterte, betong- brostein- eller gruslagte omrÃ ¥der og veier/jernbane, eller pÃ ¥ andre omrÃ ¥der med stor risiko for avrenning.  (n) The following shall be added to the list under the title SPe 5  in point 2.2 of Annex III: IS: Til aÃ ° vernda fugla/villt spendÃ ½r verÃ °ur aÃ ° gÃ ¦ta Ã ¾ess vandlega aÃ ° efniÃ ° sÃ © algerlega huliÃ ° jarÃ °vegi; gÃ ¦tiÃ ° Ã ¾ess sÃ ©rstaklega aÃ ° efniÃ ° sÃ © huliÃ ° Ã ­ endum raÃ °a. NO: For Ã ¥ beskytte (fugler/ville pattedyr) skal produktet innblandes i jorden. SÃ ¸rg ogsÃ ¥ for at produktet er helt innblandet i enden av radene.  (o) The following shall be added to the list under the title SPe 6  in point 2.2 of Annex III: IS: HreinsiÃ ° upp allt efni, sem hefur fariÃ ° til spillis, til aÃ ° vernda fugla/villt spendÃ ½r. NO: For Ã ¥ beskytte (fugler/ville pattedyr) skal alt sÃ ¸l fjernes.  (p) The following shall be added to the list under the title SPe 7  in point 2.2 of Annex III: IS: Ã heimilt er aÃ ° nota efniÃ ° Ã ¡ varptÃ ­ma fugla. NO: MÃ ¥ ikke brukes i fuglenes hekketid.  (q) The following shall be added to the list under the title SPe 8  in point 2.2 of Annex III: IS: HÃ ¦ttulegt frÃ ¦vandi skordÃ ½rum/Til aÃ ° vernda bÃ ½flugur og Ã ¶nnur frÃ ¦vandi skordÃ ½r er Ã ³heimilt aÃ ° nota efniÃ ° Ã ¡ blÃ ³mstrandi nytjaplÃ ¶ntur/Ã heimilt er aÃ ° nota efniÃ ° Ã ¾ar sem bÃ ½flugur eru Ã ­ fÃ ¦Ã °uleit/FjarlÃ ¦giÃ ° bÃ ½kÃ ºpur meÃ °an meÃ °hÃ ¶ndlun meÃ ° efninu fer fram eÃ °a hyljiÃ ° Ã ¾Ã ¦r Ã ¡ meÃ °an og Ã ­ (tilgreiniÃ ° tÃ ­ma) aÃ ° lokinni meÃ °hÃ ¶ndlun/Ã heimilt er aÃ ° nota efniÃ ° ef blÃ ³mstrandi illgresi er til staÃ °ar/EyÃ °a skal illgresi Ã ¡Ã °ur en Ã ¾aÃ ° blÃ ³mgast/Ã heimilt er aÃ ° nota efniÃ ° fyrir (tilgreiniÃ ° tÃ ­ma). NO: Farlig for bier./For Ã ¥ beskytte bier og andre pollinerende insekter mÃ ¥ dette produkt ikke brukes mens kulturen blomstrer./MÃ ¥ ikke brukes der biene sÃ ¸ker nÃ ¦ring./Dekk til eller flytt bikuber i behandlingsperioden og i (nevn antall timer/dager) etter behandlingen./MÃ ¥ ikke brukes i nÃ ¦rheten av blomstrende ugress./Fjern ugresset fÃ ¸r det blomstrer./MÃ ¥ ikke brukes fÃ ¸r (tidspunkt).  (r) The following shall be added to the list in point 2.3 of Annex III: IS: Til aÃ ° koma Ã ­ veg fyrir Ã ¾olmyndun skal ekki nota Ã ¾etta eÃ °a annaÃ ° varnarefni sem inniheldur (tilgreiniÃ ° virkt efni eÃ °a flokk virkra efna eftir Ã ¾vÃ ­ sem viÃ ° Ã ¡) oftar eÃ °a lengur en (tilgreiniÃ ° hversu oft eÃ °a lengi mÃ ¡ nota efniÃ °). NO: For Ã ¥ unngÃ ¥ utvikling av resistens mÃ ¥ dette produkt eller andre produkter som inneholder (angi virksomt stoff eller gruppe av virksomme stoffer) kun brukes/ikke brukes mer enn (i tidsperioden eller antall ganger).  (s) The following shall be added to the list under the title SPr 1  in point 2.4 of Annex III: IS: Beitu skal komiÃ ° fyrir Ã ¾annig aÃ ° ekki sÃ © hÃ ¦tta Ã ¡ aÃ ° Ã ¶nnur dÃ ½r komist Ã ­ hana. Festa skal beituna tryggilega Ã ¾annig aÃ ° nagdÃ ½r geti ekki dregiÃ ° hana Ã ­ burtu. NO: Produktet skal plasseres pÃ ¥ en slik mÃ ¥te at risikoen for at andre dyr kan innta produktet minimeres. Pass pÃ ¥ at produkt i blokkform ikke kan flyttes vekk av de gnagere som skal bekjempes.  (t) The following shall be added to the list under the title SPr 2  in point 2.4 of Annex III: IS: AuÃ °kenniÃ ° svÃ ¦Ã °iÃ °, sem meÃ °hÃ ¶ndla Ã ¡, meÃ °an Ã ¡ meÃ °hÃ ¶ndlun stendur. VaraÃ ° skal viÃ ° hÃ ¦ttunni Ã ¡ aÃ ° verÃ °a fyrir eitrun (beinni eÃ °a Ã ³beinni) af vÃ ¶ldum storkuvarans og tilgreina skal mÃ ³teitriÃ ° viÃ ° honum. NO: Det behandlede omrÃ ¥det skal merkes i behandlingsperioden. Faren for forgiftning (primÃ ¦r eller sekundÃ ¦r) ved inntak av antikoaguleringsmidler, samt motgift, skal angis pÃ ¥ oppslag.  (u) The following shall be added to the list under the title SPr 3  in point 2.4 of Annex III: IS: HrÃ ¦ nagdÃ ½ra skulu fjarlÃ ¦gÃ ° daglega af meÃ °hÃ ¶ndlaÃ °a svÃ ¦Ã °inu meÃ °an meÃ °hÃ ¶ndlun stendur yfir. Ekki mÃ ¡ setja hrÃ ¦in Ã ­ opin sorpÃ ­lÃ ¡t. NO: DÃ ¸de gnagere skal fjernes fra behandlingsomrÃ ¥det hver dag. DÃ ¸de gnagere mÃ ¥ ikke plasseres i Ã ¥pne avfallsbeholdere.  13f. 32012 R 0844: Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). 2. The text of point 13b (Commission Regulation (EU) No 544/2011) is replaced by the following: 32013 R 0283: Commission Regulation (EU) No 283/2013 of 1 March 2013 setting out the data requirements for active substances, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 93, 3.4.2013, p. 1). 3. The text of point 13c (Commission Regulation (EU) No 545/2011) is replaced by the following: 32013 R 0284: Commission Regulation (EU) No 284/2013 of 1 March 2013 setting out the data requirements for plant protection products, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 93, 3.4.2013, p. 85). Article 2 The text of points 6 (Council Directive 79/117/EEC) and 12a (Council Directive 91/414/EEC) in Chapter XV of Annex II to the EEA Agreement are deleted. Article 3 The texts of Regulations (EC) No 1107/2009, (EU) No 540/2011, as corrected by OJ L 26, 28.1.2012, p. 38, (EU) No 541/2011, (EU) No 544/2011, (EU) No 545/2011, (EU) No 546/2011, (EU) No 547/2011, (EU) No 844/2012, (EU) No 283/2013 and (EU) No 284/2013 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 4 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (*). For Liechtenstein this JCD shall enter into force on the same day or on the day of entry into force of the Agreement between Liechtenstein and Austria laying down the cooperation in the field of authorisation procedures for plant protection products and adjuvants according to Regulation (EC) No 1107/2009, whichever is the later. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, ¦. For the EEA Joint Committee The President The Secretaries To the EEA Joint Committee (1) OJ L 309, 24.11.2009, p. 1. (2) OJ L 153, 11.6.2011, p. 1. (3) OJ L 153, 11.6.2011, p. 187. (4) OJ L 155, 11.6.2011, p. 1. (5) OJ L 155, 11.6.2011, p. 67. (6) OJ L 155, 11.6.2011, p. 127. (7) OJ L 155, 11.6.2011, p. 176. (8) OJ L 252, 19.9.2012, p. 26. (9) OJ L 93, 3.4.2013, p. 1. (10) OJ L 93, 3.4.2013, p. 85. (11) OJ L 33, 8.2.1979, p. 36. (12) OJ L 230, 19.8.1991, p. 1. (*) [No constitutional requirements indicated.] [Constitutional requirements indicated.]